                                         LL(’       tL(~~L I
                                                              11 ~
     Case 5:20-cv-00019-JPB-JPM Document 37-22 Filed 08/28/20 Page 1 of 1 PageID #: 327
BP-S148.055                   INMATE REQUEST TO STAFF                   CDFRM
SEP 98
US. DEPARTMENT OF JUSTICE                                                                       FEDERAL BUREAU OF PRISONS


 TO: (Name and Title of Staff Menther)                                      DATE:
                                                        ~                               o~
                                                                                                      —


     ~           1+           ~       ~           ~,.                                           —i        —1   ?
 FROM:                                                                      REGISTER NO.:
        L~J, /Ii 4i’~). 0                                                                        ~K
 WORK ASSIGNMENT:                                                           UNIT:
                                    ~J//~i

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.)



                   U~           ~                              </~ (1



                                                                 ~&                        ‘~        P~c1          ~/i(~

 ~                            ~              (-         ~                                                          ~


 ~                                           1r~        ~      ~-1/~it~         i,~J   6.1       ~             ~

 ,?Q              ~                     )~Li                                ~h~7 ~
     ~                                                             ~        ()~&~4 S L~&~
     ~                               ~                  Pi~c~           pI~~           ~        ~
 c

                                                        (Do not write below this line)


 DISPOSITION:




                          Signature Staff Member                            Date



Record Copy - File; Copy - Inmate                                               This form replaces BP-148.070 dated Oct 86
(This form may be replicated via WP)                                            and BP-5148.070 APR 94


     F~JN1~DONR~CVCLEDP~fER
